FILED
                           NOT FOR PUBLICATION                                JAN 30 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50010

              Plaintiff - Appellee,              D.C. No. 3:04-cr-01650-LAB-1

  v.
                                                 MEMORANDUM *
LEILANI QUINTOS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                     Argued and Submitted December 4, 2012
                              Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Leilani Quintos challenges various aspects of her revocation hearing and

subsequent sentence. This court has jurisdiction pursuant to 28 U.S.C. § 1291. We

now dismiss her appeal pursuant to the fugitive disentitlement doctrine.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
      Under the fugitive disentitlement doctrine, this court may dismiss a

defendant’s appeal where she “remains at large during the ongoing appellate

process.” Sun v. Mukasey, 555 F.3d 802, 804 (9th Cir. 2009) (internal quotations

and citation omitted). To determine whether to apply the doctrine, “the critical

question” this court “must ask . . . is whether the appellant is a fugitive at the time

the appeal is pending.” Id. at 805. Still, “[t]he doctrine is equitable, not

jurisdictional,” and its “application is discretionary.” See United States v.

Gonzalez, 300 F.3d 1048, 1051 (9th Cir. 2002). Thus, the court should also

consider whether dismissal would advance the doctrine’s purposes. Id.

      Here, Quintos failed to report to probation as directed after the court

sentenced her to time served and three years of supervised release. When the

probation officer contacted Quintos’s attorney and attempted to obtain Quintos’s

contact information, Quintos’s attorney stated that he had also been unable to reach

Quintos. No officer of the court, including her attorney, heard from Quintos for

nearly two years prior to oral argument in this court. Although Quintos apparently

contacted her attorney just before argument was heard, her location remains

undisclosed and she has not reported to probation. These facts tend to show that

Quintos “has fled or hidden [herself] from the jurisdiction of the court,” id. at

1051, and is thus currently a fugitive. Because we are convinced that dismissal


                                            2
here would advance the purposes of the fugitive disentitlement doctrine, Quintos’s

appeal is

DISMISSED.




                                         3